Title: To Benjamin Franklin from Joseph Wharton, Jr., 11 February 1779
From: Wharton, Joseph, Jr.
To: Franklin, Benjamin


Dear Sir
Nantes Feby 11th 1779
I am informed that a Continental frigate of 30 guns is arrived at Brest from Boston, with the acceptable intelligence of your appointment to the sole representation for America at the Court of France. Interested as I am in the happiness of my Country, and deeply interested in whatever tends to attract Dr Franklins character from the malevolent shafts of his infamous calumniators, I cannot resist congratulating you Sir on the honor derived to my Country in this appointment, and to yourself from the singularity of it.—
Many of your Countreymen have been here several Months waiting safe opportunities to return to America—those of us have considerable property to take with us, and there are many Vesseles and Cargoes in the same predicament.— Our expectations in a french Convoy are vanished, and the risk is hourly encreased upon us by an encrease of Privateers: Knowing therefore, if you have the sole direction of Affairs in France, that you will perform us every service in your power, I beg to be informed whether the frigate Alliance at Brest, is to return to America, and whether we may not have the benefit of her Convoy.— Our vessells exceed the number of fifteen, and will all be ready for Sea in twenty two days. Confiding in your usual benevolence to pardon this obtrusion, I remain most respectfully Dear Sir Your most obliged and obed hle Servant
Jos Wharton
Honble Benjamin Franklin Esq
 
Notations in different hands: Warthon Jos. 11. feby. 1779. / done with

